411 F.2d 793
UNITED STATES of Americav.Charles Frank FERRARA, Appellant.
No. 17412.
United States Court of Appeals Third Circuit.
Argued June 10, 1969.
Decided July 3, 1969.

Appeal from the United States District Court for the District of New Jersey; James A. Coolahan, Judge.
Allen Zavodnick, Jersey City, N. J., for appellant.
Marlene Gross, Asst. U. S. Atty., Newark, N. J. (David M. Satz, Jr., U. S. Atty., Newark, N. J., Thomas F. Quinn, Asst. U. S. Atty., on the brief), for appellee.
Before STALEY, FREEDMAN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellant, Charles F. Ferrara, was convicted by a jury in the district court of interstate transportation of a stolen motor vehicle in violation of 18 U.S.C. § 2312. His principal defense in the district court was that since the detectives did not give him the Miranda warnings when they stopped and questioned him, there was a tainting of his subsequent arrest and the evidence obtained pursuant thereto. On appeal, his sole contention is that his arrest was not based upon probable cause and therefore the evidence obtained as a result of a search and seizure incident thereto warrants suppression.


2
Assuming that appellant laid the necessary groundwork below to raise this issue here, we have concluded, based upon the totality of the evidence and a careful study of the entire record, that there was indeed probable cause for the arrest.


3
Accordingly, the judgment of conviction will be affirmed.